 

Case 18-12221-K.]C Doc 360 Filed 11/26/18 Page 1 of 7

IN THE UNITED STATES BANKRUPTCY C()URT
FOR THE DISTRICT OF DELAWARE

 

ln re: Chapter ll

ATD Corporation, et al.,l Case No. 18-“| 2221 (KJC)

\/\_/`_/\./\_/\/\/\_/

 

 

Debtors. (Jointly Administered)
Objection Deadline: December 12, 2018 at 4:00 p.m. (ET)
AFFIDAVIT OF SERVICE
sTATE oF 'DELAWARE
NEW CASTLE COUNTY

I, Norris Hicks, being duly sworn, depose and say:

l. I am employed by.DLS Discovery, LLC, the noticing agent for a party in the above-captioned
case, and l arn not less than l8 years of age or a party to the above-captioned case; and

2. On November 21St , 20 l 8 l caused a true and correct copy of the following documents to be

served upon the parties on the list attached by USPS First Class Mail or in the manner indicated:

SUPPLEMENTAL DECLARATION OF JENNIFER R. H()OVER IN SUPPORT

OF APPLICATION OF THE OFFICIAL CCMMITTEE OF UNSECURED
CREDITORS FOR ENTRY OF AN ORDER AUTHORIZING RETENTIGN

AND EMPL()YMENT OF BENESCH, FRIEDLANDER, COPLAN &

ARGNOFF LLP AS DELAWARE COUNSEL TO THE OFFICIAL COMMITTEE OF
UNSECURED CREDITORS, NUNC PRO TUNC TO OCTOBER 18, 2018 [D.I. 34 7]

SUMMARY OF FIRST MONTHLY FEE APPLICATION OF KELLEY DRYE

& WARREN LLP FOR COMPENSATION FOR SERVICES RENDERED

AND REIMBURSEMENT OF EXPENSES INCURRED AS LEAI) CO_UNSEL

T() THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

OF ATD C()RPORATION, ETAL., FOR THE PERI()D FROM

OCTOBER' 18, 2018 THROUGH AND INCLUDING OCTOBER 31, 2018 [DLI. 348]

FIRST MONTHLY FEE APPLICATION OF BENESCI'I, FRIEDLANDER, COPLAN &
ARON()FF LLP FOR C()MPENSATION FOR SERVICES RENDERED AND
REIMBURSEMENT OF EXPENSES INCURRED AS I)ELAWARE C()UNSEL 'l`()
THE OFFICIAL COMMITTEE ()F UNSECURED CREDITORS FOR 'I`HE

PERIOD FROM OCTOBER 18, 2018 THROUGH OC'I`OBER 31, 2018 [D.I. 349]

 

Case 18-12221-K.]C Doc 360 Filed 11/26/18 Page 2 of 7

SUMMARY OF FIRST MONTHLY APPLICATION FOR C()MPENSATION AND
REIMBURSEMENT OF EXPENSES OF PROVINCE, INC., AS FINANCIAL ADVISOR TO
THE OFFICIAL C()MMITTEE OF UNSECURED CREDITORS, FOR THE PERIOD FROM
OCTOBER 18, 2018 THROUGH OCTOBER 31, 2018 [D.I. 357]

 

Norris Hicks , l@/€éé%{%f /

SWORN TO AND SUBSCRlBED before me this 26th day ofNovernber, 2018.

leff Low NOTARY PUBLIC

 

 

j
§
§
§§

f
";'/

/
//////mn\\\

',;/?/O TA R\( 80 ‘ §§
475 or 93 \\\\

”//<7

 

 

CaSe 18-12221-K.]C DOC 360 Filed 11/26/18

American Tire Distributors |nc.
Attn Gai| Sharps Myers, Genera| Counse|
12200 Herbert Wayne Court, Suite 150
Huntersvi|le, NC 28078

 

K§§
2335 A|aska Avenue
El Segundo, CA 90245

A|aska Attorney General
Attn Bankruptcy Department
1031 West 4th Avenue, Suite 200
Anchorage, AK 99501

Arkansas Attorney General
Attn Bankruptcy Department

323 Center St. Ste 200
Little Rock, AR 72201~2610

Bank of Americal N.A.
Attention: American Tire Loan Administration
Manager
300 Ga|leria Parkway, Suite 800
At|anta, GA 30339

Barbee & Gehrt LLP
JenniferA. Gehrt
PO Box 224409
Dallas, TX 75222-4409

Bernstein, Shur. Sawver & Ne|son, P.A.
RobertJ. Keach and Lindsay Zahradka |Vlilne
100 Midd|e Street, West Tower
P.O. Box 9729
Portland, |\/|E 04104-5029

Blank Rome LLP
Josef W. |\/lintz
1201 N|arket Street, Suite 800
Wilmington, DE 19801

Burr & Forman LLP
Richard A. Robinson and J. Cory Fa|gowski
1201 N. Market Street, Suite 1407
Wilmington, DE 19801

Chiesa Shahinian & Giantomasi PC
Scott A. Zuber, Jonathan Bondy, Beth J.
Rotenberg
One Boland Drive
West Ora nge, NJ 07052

Pachulski Stang Zieh| & Jones
Laura Davis Jones, Timothy P. Caims, and Joseph

Nl. |\/|u|vihil|
919 North Market Street, Suite 1700
Wi|mington, DE 19801

Akin Gump Strauss Hauer & Feld LLP
Attn: ira Dizengoff, Philip Dub|in, and Naomi
Moss
One Bryant Park
New York, NY 10036

A|dine |ndependent Schoo| District
Pame|a H Walters and Johnetta Lang
2520 WW Thorne Drive
Houston, TX 77073

Ba|lard Sgahr LLP
Dustin P. Branch

2029 Century Park East, Suite 800
Los Angeles, CA 90067-2909

Bank of America N.A.
Christine Trotter
|\/lai| Code: |L4-135-05~41
135 S. LaSa|le Street
Chicago, IL 60603

 

Bayardl P.A.
Justin R. A|berto and Evan T. Miller

600 N. King Street, Suite 400
Wi|mington, DE 19801

Bialsonl Bergen & Schwabl a Professiona|
§Q£R¢ME
Lawrence M. Schwab and Thomas M. Gaa

633 |\/|en|o Ave, Suite 100
Menlo Park, CA 94025

Blank Rome LLP
|\/lichael B. Schaed|e
One Logan Square
130 North 18th Street
Philadelphia, PA 19103-6998

c[o Eboney Cobb

Perdue, Brandon, Fie|der, Co|lins & Mott, L.L.P
500 E. Border Street, Suite 640
Arlington, TX 76010

Chipman Brown Cicero & Cole, LLP
Wil|iam E. Chipman, Jr., l\/lark D. 0|ivere
1313 North N|arke'c Street, Suite 5400
Hercu|es Plaza
Wi|mington, DE 19801-6101

Page 3 of 7

Kirkland & El|is LLP
James H.M. Sprayregen, Anup Sathy, Chad l.
Husnick, and Spencer Winters
300 North LaSal|e Street
Chicago, |L 60654

Alabama Attorney General
Attn Bankruptcy Department

501 Washington Ave
Montgomery, AL 36104

Arizona Attorney Genera|
Attn Bankruptcy Department

1275 W. Washington St.
Phoenix, AZ 85007-2926

Ba|lard Sgahr LLP
Lesiie C. Hei|man

919 N. |\/|arket Street, 11th F|oor
Wilmington, DE 19801

Barack Ferrazzano Kirschbaum & Nagelberg LLP
Nathan Q. Rugg, Wii|iam J. Barrett
200 West Madison Street, Suite 3900
Chicago, lL 60606

Benesch Friedlander Coplan & Aronoff LLP
Jennifer R. Hoover and Kevin l\/|. Capuzzi
222 De|aware Avenue, Suite 801
Wi|mington, DE 19801

Blank Rome LLP
John E. Lucian
One Logan Square
130 North 18th Street
Phi|adelphia, PA 19103-6998

Blank Rome LLP
Stan|ey B, Tarr and Jose F. Bibi|oni
1201 N. l\/larl<et Street, Suite 800
Wi|mington, DE 19801

Ca|ifornia Attorney Genera|
Attn Bankruptcy Department

1300 | St.
Sacramento, CA 95814~2919

Colorado Attorney General
Attn Bankruptcy Department

Ra|ph L Carr Co|orado judicial Building
1300 Broadway, 10th F|
Denver, CO 80203

 

CaSe 18-12221-K.]C DOC 360 Filed 11/26/18

Connecticut Attorney Genera|
Attn Bankruptcy Department

55 Elm St.
Hartford, CT 06106

Cooger Tire & Rubber Comgany
Attn: lack McCracken

’ 701 Lima Avenue
Find|ay, OH 45840

Davis Wright Tremaine LLP
Harvey S. Schochet and Andrew Patterson

505 Montgomery Street, Suite 800
San Francisco, CA 94111

De|aware Degt of lustice
Attn Bankruptcy Dept
820 N French St Gth Fl
Wilmington, DE 19801

Dickinson Wright PLLC
Doron Yitzchaki

350 S. lVlain Street, Suite 300
Ann Arbor, IVl| 48104

Florida Attorney General
Attn Banl<ruptcy Department
The Capitol PL~01
Tallahassee, FL 32399~1050

Goulston & $torrs PC
Doug|as B. Rosner and Peter D. Bi|owz
400 Atlantic Avenue
Boston, MA 02110~3333

Hinckley Allen
Jennifer V. Doran
28 State Street
Boston, |\/lA 02109-1775

|ndiana Attorney Genera|
Attn Bankruptcy Department

|ndiana Govt Center South
302 West Washington St Sth Fl
|ndianapolis, lN 46204

lnternal Revenue Service
Centra|ized lnsolvency Operation
2970 |\/larket S'c
Phi|adelphia, PA 19104

Conno||y Ga|lagher LLP
Karen C. Bifferato
1000 West Street, Suite 1400
Wilmington, DE 19801

Cozen O'Connor
Thomas J. France|la, )r.
1201 N. I\/larket Street, Suite 1001
Wi|mington, DE 19801

Deborah M. Perry
l\/|unsch Hardt Kopf & Harr, P.C.
500 N, Al<ard Street, Suite 3800

Da||as, TX 75201~6659

De|aware Secretary of State
Franchise Tax

401 Federa| Street
PO Box 898
Dover, DE 19903

District of Columbia Attornev Genera|
Attn Bankruptcy Department
441 4th Street NW Suite 1100$
Washington, DC 20001

Forchelli Deegan Terrana LLP
Gerard R Luckman

333 Eagle Ovington B|vd Suite 1010
The Omni
Unionda|e, NY 11553

Guam Attorney General
Attn Banl<ruptcy Department
Office of the Attorney Genera|

lTC B|dg
590 S N|arine Corps Dr Ste 706
Tamuning, Guam 96913

idaho Attorney General
Attn Bankruptcy Department

700 W. Jefferson Street Suite 210
PO BOX 83720
BOiSe, lD 83720-0010

lnternal Revenue Service
Attn Susanne l.arson

31 Hopl<ins Plz Rm 1150
Baltimore, MD 21201

lowa Attorney General
Attn Bankruptcy Department
Hoover State Of'fice Bldg
1305 E. Wa|nut Street
Des Moines, IA 50319

Page 4 of 7

Continenta| Tire The Americas, LLC
Attn: Tim Rogers
1830 I\/|acl\/li||an Parl< Drive
Fort Mi|l, SC 29707

Cross & Simon LLC
Kevin S. Nlann
1105 North N\arl<et Street, Suite 901
Wi|mington, DE 19801

De|aware Attorney Genera|
Matthew Denn

Carvel State Office Building
820 N French St
Wilmington, DE 19801

De|aware State Treasury
820 Silver Lake Blvd., Suite 100

Dover, DE 19904

Edward E. Nei_ggr_a_nd Marianna Udem
Ask LLP
151 West 46th Street, 4th Floor
New York, NY 10036

Georgia Attorney General
Attn Bankruptcy Department
40 Capita| Square, SW
At|anta, GA 30334-1300

Hawaii Attomey General
Attn Bankruptcy Department

425 Queen Street
Honoluiu, H| 96813

lllinois Attorney General
Attn Bankruptcy Department

James R. Thompson Ctr
100 W. Randolph St.
Chicago, lL 60601

|nternal Revenue Service
Centra|ized |nsolvency Operation
PO Box 7346
Philadelphia, PA 19101-7346

Jones Day
Timothy W Hoffmann

77 West Wacker, Suite 3500
Chicago, |L 60601-1692

 

CaSe 18-12221-K.]C DOC 360 Filed 11/26/18

Kansas Attorney General
Attn Bankruptcy Department
120 SW 10th Ave., an Fl
Topeka, KS 66612~1597

King & Sgalding LLP
Jared Zajac
300 South Tryon Street, Suite 1700
Char|otte, NC 28202

Linebarger Goggan Blair & Samgson LLP
Diane Wade Sanders

P.O. Box 17428
Austin, TX 78760

Linebarger Goggan Blair & Sampson LLP
Elizabeth Wel|er

2777 N. Stemmons Freeway
Suite 1000
Dal|as, TX 75207

Maine Attorney General
Attn Bankruptcy Department
State House Station 6
Augusta, ME 04333

Massachusetts Attorney General
Attn Bankruptcy Department
One Ashburton P|ace
Boston, |VlA 02108-1518

Minnesota Attorney General
Attn Banl<ruptcy Department

445 |\/linnesota St Suite 1400
St Pau|, MN 55101~2131

Missouri Degartment of Revenue
Josh Hawley, Attorney General State of Missouri

General Counse|’s Office
301 W. High Street, Room 670
PO Box 475
lefferson City, MO 65105~0475

Morris, Nicho|s, Arsht & Tunne|l LLP
Curtis S. Mil|er and Paige N. Topper
1201 North Market Street
P.O. Box 1347
Wilmington, DE 19899-1347

Nebraska Attorney General
Attn Bankruptcy Department
2115 State Capito|

P,O, Box 98920
Lincoln, NE 68509

Kel|ey Drye & Warren LLP
Eric R. Wi|son, jason R. Adams, |\/|aeghan J.

McLoughlin
101 Park Avenue
New York, NY 10178

King & Sga|ding LLP
Jeffrey Paw|itz, David S. Zubricki

1185 Avenue of the Americas
New York, NY 10036

Linebarger Goggan Blair & Samgson LLP
Don Stecker

711 Navarro Street, Ste 300
San Antonio, TX 78205

Linebarger Goggan Blair & Sampson LLP
John P Di|lman
PO Box 3064
Houston, TX 77253~3064

Maricopa Countv Attornev's Office
Civi| Services Division
Peter Muthig, Deputy County Attorney
222 North Central Avenue, Suite 1100
Phoenix, AZ 85004-2206

Miche|in North America lnc.
Attn: Mattbew Whitehead
One Parkway South
Greenvil|e, SC 29615

 

Mississiggi Attorney General
Attn Banl<ruptcy Department

Walter Sillers Building
550 High St Ste 1200
Jackson, MS 39201

Montana Attorney General
Attn Bankruptcy Department

Justice B|dg
215 N. Sanders 3rd Fl
He|ena, MT 59620-1401

Munsch Hardt Kogf & Harrl P.C.
Deborah M. Perry

500 N. Al<ard Street, Suite 3800
Da||as, TX 75201-6659

Nelson Mullins Rilev & Scarborough LLP
George B. Cauthen and Jody A. Bedenbaugh
1320 Main Street, 17th F|oor
Columbia, SC 29201

 

Page 5 of 7

Kentucky Attorney General
Attn Bankruptcy Department

700 Capitol Avenue
Capitol Building, Suite 118
Frankfo!'t, KY 40601-3449

Klein Busse||l PLLC
Tracy IVI. Lujan
1224 6th Ave. North
Nashvi||e, TN 37208

Linebarger Gogg§_n Blair & Sampson LLP
Elizabeth We|ler
2777 N. Stemmons Freeway
Suite 1000
Dal|as, TX 75207

Louisiana Attorney General
Attn Bankruptcy Department

1885 North Third Street
Baton Rouge, LA 70802

Mary|and Attorney General
Attn Bankruptcy Department

200 St. Paul Place
Ba|timore, MD 21202-2202

Michigan Attorney General
Attn Bankruptcy Department

525 W. Ottawa St.
P.O. Box 30212
Lansing, |\/ll 48909

Missouri Attorney General
Attn Bankruptcy Department

Suprerne Court Bldg
207 W. High st.
Jefferson City, l\/|O 65101

Morris James LLP
Car| N. Kunz, |l|
500 De|aware Avenue, Suite 1500
Wi|rnington, DE 19801

Munsch Hardt Kogf & Harr, P.C.
Thomas D. Berghman

500 N. Akard Stree'c, Suite 3800
Da|las, TX 75201-6659

Nelson Mu||ins Rilev & Scarborough LLP
Shane G. Ramsey
150 Fourth Avenue, North, Suite 1100
Nashville, TN 37219

 

 

CaSe 18-12221-K.]C DOC 360 Filed 11/26/18

Nevada Attornev General
Attn Bankruptcy Department

100 N. Carson St
Carson City, NV 89701

New Mexico Attornev General
Attn Banl<ruptcy Department

408 Ga|isteo St
Vil|agra Building
Santa Fe, NN| 87501

North Dakota Attornev General
Attn Bankruptcy Department

600 E. Bou|evard Ave.
Dept 125
Bismarck, ND 58505

Office of the United States Trustee De|aware
Attn: Timothy lay Fox, Jr.
844 King St Ste 2207
Lockbox 35
Wilmington, DE 19899-0035

Ok|ahoma County Treasurer
Gretchen Crawford, Assistant District Attornev

320 Robert S Kerr
Room 505
Ok|ahoma City, OK 73102

Paul, Weiss, Rifkind, Wharton & Garrison LLP
Attn: Brian S. Hermann, Jacob A. Adlerstein,

Aidan Synnott, Michael l\/l Turke| and Eugene Y.

Park
1285 Avenue of the Americas
New York, NY 10019

Pegger Hami|ton LLP
Eve|yn J. Me|tzer and Kenneth A. Listwak

1313 N. |\/|arket Stree'c
Hercules Plaza, Suite 5100
Wilmington, DE 19899~1709

Potter Anderson & Corroon LLP
leremy W Ryan, D Ryan S|augh
1313 North Market Street, Sixth Floor
P.O. Box 951
Wilmington, DE 19899

Richards Layton & Fingerl P.A.
Attn John H. Knight, Amanda Steele, Brendan

Sch|auch
One Rodney Square
920 North King Street
Wilmington, DE 19801

Schnader Harrison Segal & Lewis LLP
Richard A. Barkasy & Daniel M. Pereira

824 N. Market Street, Suite 800
Wilmington, DE 19801

 

   

New Hampshire Attornev General
Attn Bankruptcy Department
33 Ca pitol St.

Concord, NH 03301

New York Attorney General
Attn Bankruptcy Department
Office of the Attorney General
The Capitol, 2nd F|.
Albany, NY 12224~0341

Northern Mariana ls|ands Attornev General
Attn Bankruptcy Department
Administration Building
PO Box 10007
Saipa n, MP 96950-8907

Ohio Attorney General
Attn Bankruptcy Department
30 E. Broad St. 14th F|
Columbus, OH 43215

Oregon Attorney General
Attn Bankruptcy Department
1162 Court St. NE
Salem, OR 97301~4096

Pennsylvania Attornev General
Attn Bankruptcy Department

16th Floor, Strawberry Square
Harrisburg, PA 17120

Perdue, Brandon, Fielder. Co||ins & Mott. L.L.P.
c/o LauraJ |V|onroe
PO Box 817
Lubbock, TX 79408

Reinhart Boerner Van Deuren s.c.
|\/|ichael D. Jankowski
1000 North Water Street, Suite 1700
P.O. Box 2965
Milwaukee, W| 53201-2965

Rvder Truck Rental dba Rvder Transportation
Services
Attn: |\/|ichae| Mandell
11690 NW 105th Street
N|iami, FL 33178

Securities & ExchBe Commission
G Jeffrey Boujoukos Regiona| Director
1617 JFK Boulevard Ste 520
Philade|phia, PA 19103

 

Page 6 of 7
New jersey Attorney General
Attn Bankruptcy Department
Richard J. Hughes Justice Complex
8th Floor West Wing

25 Marl<et St
Trenton, NJ 08625-0080

North Carolina Attornev General
Attn Bankruptcy Department
9001 Mail Service Center
Ra|eigh, NC 27699~9001

Office of Attorney General
Christopher R. Momjian, Senior Deputy Attorney

General
1600 Arch Street, Suite 300
The Phoenix Building
Phi|adelphia, PA 19103

Ok|ahoma Attorney General
Attn Bankruptcy Department

313 NE 21st St
Oklahoma City, OK 73105

Parker, Hl,idsonl Rainer & Dobbsl LLP
Attn C. Edward Dobbs, Eric W. Anderson, James

Rankin, Jack Basham
303 Peachtree Street N.E. Suite 3600
Atlanta, GA 30308

Pegger Hamilton LLP
David 8 Stratton

1313 N. Market Street
Hercules Piaza, Suite 5100
Wilmington, DE 19899-1709

Pire||i Tire LLC c/o Pirel|i North America. lnc.
Attn: |\/larco Crola
546 Fifth Avenue, 9th Floor
New York, NY 10038

Rhode island Attornev General
Attn Bankruptcy Department

150 S. Main St.
Providence, RI 02903

Sai|un Jinyu Groug, LTD.
Attn: Brian Mittledorf, US Agent

14226 Ventura B!vd
Sherman Oal<s, CA 91423

Securities & Exchange Commission
Secretary of the Treasury

100 F St NE
Washington, DC 20549

 

 

 

CaSe 18-12221-K.]C DOC 360 Filed 11/26/18

Securities & Excthe Commission NY Office

Andrew Caiamari Regiona| Director
Brookfie|d Place
200 Vesey St, Ste 400
New York, NY 10281~1022

South Carolina Attornev General
Attn Bankruptcy Department

Rembert C. Dennis Office Bldg.
1000 Assemb|y St Room 519
Columbia, SC 29201

Sumitomo Rubber of North America
Attn: Ron Woods
8656 Haven Avenue
Rancho Cucamonga, CA 90017

Texas Attornev General
Attn Bankruptcy Department
300 W. 15th St
Ausrin, Tx 78701

Utah Attorney General
Attn Bani<ruptcy Department
Utah State Capitol Compiex
350 North State Street, Suite 230
Sa|t Lake City, UT 84114*2320

Virginia Attorney General
Attn Banl<ruptcy Department

202 North Ninth St
Richmond, VA 23219

West Virginia Attornev General
Attn Bankruptcy Department
State Capito| B|dg 1 Rm E-26

1900 Kanawha Bivd., East
Charleston, WV 25305

Wilmington Savings Fund Societv, FSB
Attn: Patrick Healy
500 Deiaware Avenue
Wiimington, DE 19801

Womb|e Bond Dickinson (US) LLP
Matthew P. Ward & Morgan L. Patterson
222 De|aware Avenue, Suite 1501
Wi|mington, DE 19801

Seward & Kissel LLP
iohn R. Ashmead and Ariene R. A|ves
One Battery Park P|aza
New York, NY 10004

South Dakota Attornev General
Attn Bankruptcv Department

1302 East Highway 14
Suite 1
Pierre, SD 57501-8501

Sussman Shank LLP
Susan S. Ford
1000 S.W. Broadway, Suite 1400
Port|and, OR 97205-3089

Travis County
Kay D. Broci<, Assistant Travis County Attorney
P.O. Box 1748
Austin, TX 78767

Vermont Attorney General
Attn Bankruptcy Department
109 State St.
i\/iontpe|ier, \fT 05609-1001

Washington Attornev General
Attn Bankruptcy Department

1125 Washington St SE
PO BOX 40100
O|ympia, WA 98504-0100

Whee|is & Rozanskil APLC
Stephen D. Wheeiis
P.O. BOX 13199
A|exandria, LA 71315-3199

Wilmington Savings Fund Societv, FSB
Patricl<J. Hea|y
501 Carr Road, Suite 100
Wi|mington, DE 19801

Wyoming Attorney General
Attn Bankruptcy Department

2320 Capito| Avenue
Kendrick Build`mg
Cheyenne, WY 82002

Page 7 of 7

Singer & Le!vickl P.C.
i\/iichel|e E. Shriro

16200 Addison Road, Suite 140
Addison, TX 75001

§t£\_l§__M&L§_€_.LC_-
Joseph H. Huston, Jr.
919 North I\/iari<et Street
Thirteenth Fioor
Wiimington, DE 19801

Tennessee Attornev General
Attn Bani<ruptcy Department

425 Sth Avenue North
Nashvi|le, TN 37243

US Attornev for De|aware
David C. Weiss

1007 Orange St Ste 700
PO Box 2046
Wilrnington, DE 19899~2046

Virgin islands Attorney General
Attn Bani<ruptcv Department

34~38 Kronprindsens Gade
GERS Bldg 2nd Fl
St. Thomas, V| 00802

Weitman,Weinberg & Reis Co., L.P.A.
Scott D. Finl<
323 W, Lakeside Avenue
Lakeside P|ace, Suite 200
Cieve|and, OH 44113~1099

Wi|lkie Farr & Gaiiagher LLP
Alan J. Lipkin and Gabrie| Brunswicl<

787 Seventh Avenue
New York, NY 10019~6099

Wisconsin Attornev General
Attn Bankruptcy Department
Wisconsin Dept. ofJustice
17 W i\/|ain St
PO BOX 7857
i\/iadison, W| 53707-7857

Young Conaway Stargati: & Tay|or LLP
Pau|ine K. |\/iorgan, Joe| A. Waite, Andrew L.

i\/iagaziner
Rodney Square
1000 North King Street
Wiimington, DE 19801

 

